DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
Claims 6-8 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 1-5. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). Applicant has only rearranged the limitations of the first set of claims in the second set of claims. Additionally, the second set of claims recite the same concepts as the first set of claims with a slight change in the claimed language.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claim(s) 1-8  and 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al (US Publication 2011/0062910).
Claims 1 and 6, Tsai et al teaches a method for determining and reducing a reverse or transient current during a deadtime period of the operation of a motor, the method comprises: Measuring a voltage at a first output node located between a series combination of transistors SW1/SW4 or SW2/SW3 during a time when both transistors of a single combination are turned off; measuring a voltage at a second output node when the transistors are turned off; and comparing the detected voltages to a reference voltage using multiplexer 406 and comparing unit 402, wherein the reverse/transient current is determined based on the detected voltage (see for example fig. 4 and corresponding description).
The prior art teaches two sets of series connected transistors instead of a single set.
It would have been obvious to one person of ordinary skill in the art at the time the invention was filed to determine the reverse or transient current of a motor using a plurality of transistors, since as described by Tsai et al multiplexers are commonly used to select specific or individual signals.
Claims 2-5, 7-8, and 12-14, Tsai et al uses control unit 404 to determine a current flowing in the motor based on the output from comparing unit 402. The specific commutation or energization sequence or pattern is considered a design choice.
Claims 10-11, as described above with respect to the rejection of claims 1 and 6, Tsai et al teaches measuring the voltage at the connecting node when the switches are turned off and a control unit for determining the current through the motor coil based on the measured voltage.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9 and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsai et al (US Publication 2011/0062910).
Claim 9, Tsai et al teaches a current state determination circuit comprising a motor circuit 40 comprising a voltage measuring unit comprising comparing unit 402 and multiplexer 406 for determining a voltage at a node between a high side transistor, a low side transistor, and a motor coil (see switches SW1/SW4 or SW2/SW3 in fig. 4); and a processing unit 404 coupled to the voltage measuring unit for determining a state of the current through the motor coil.
Claims 15-17, Tsai et al describes comparing unit 402 using the output of multiplexer 406 and a reference voltage for determining the current through the motor coil.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The documents listed in the attached PTO-892 describe other circuits for determining a transient current through a motor while turning off both transistors of an inverter branch.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rina I Duda whose telephone number is (571)272-2062. The examiner can normally be reached M-F 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RINA I DUDA/Primary Examiner, Art Unit 2846